Citation Nr: 1704582	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  05-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This matter was previously before the Board in January 2009, when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2009, the Court vacated the Board's January 2009 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The matter was again before the Board in March 2010, when the Board remanded it, and again in November 2010, when the Board denied it.  The Veteran appealed the Board's November 2010 denial to the Court.  In an Order dated in June 2011, the Court vacated the Board's November 2010 decision and remanded the case to the Board for development consistent with a JMR.  The matter was again before the Board in September 2011 and October 2015, when the Board twice again remanded it for further development.  The case now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.  

In a June 2004 Notice of Disagreement (NOD), the Veteran stated that he would like the VA to add "bad heart", "pacemaker", "Crohn's disease", and "diabetes" alongside his claim for entitlement to service connection for an acquired psychiatric disability, to include depression.  The new issues raised therein have not been adjudicated by the AOJ.  

In a February 2013 VA opinion, the examiner stated that the "Veteran's medical problems including Crohn's disease, IDDM, and CVA are at least as likely as not related to his depressive disorder."  VA treatment records from December 2000, September 2001, August 2002, and January 2003 also indicate that the Veteran has, at times, attributed his depression to his physical medical conditions.

Secondary service connection is established by evidence demonstrating that the current disability was either caused by or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Separate theories of entitlement to service connection for a particular disability are not separate claims, but are components of the same claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2001).  Therefore, although a claim for entitlement to service connection for an acquired psychiatric disability, to include depression on a secondary basis has not been developed or certified for appeal, it is considered part of the claim for service connection.  As such, the Board has jurisdiction over the issue of service connection for an acquired psychiatric disability, to include depression on a secondary basis, and it is properly before the Board at this time.

With respect to the secondary service connection theory of entitlement for the issue on appeal, the Board finds that such is inextricably intertwined with the unadjudicated issues raised in the June 2004 NOD referenced above.  Whether the Veteran is service-connected for an acquired psychiatric disability, to include depression on a secondary basis cannot be determined without first determining whether the disabilities raised in the June 2004 NOD are themselves service-connected.  See Harris v. Derwinski, 1 Vet. App. 180, (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Because the issue on appeal is inextricably intertwined with the other issues still to be adjudicated by the AOJ, the interests of judicial economy and avoidance of piecemeal litigation require that action on this matter be deferred and further development occur.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (to the effect that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Action on the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to service-connected disability, is therefore deferred until the Veteran's claims for service connection for "diabetes", a heart disability, and "Crohn's disease" are adjudicated.  

Upon review, the Board finds that the December 2015 VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In pertinent part, the Board notes that the October 2015 Board remand directed the VA examiner to "identify all psychiatric disorders shown in the record proximate to, or during the appeal period."  Further, the October 2015 Board remand directed the VA examiner to provide a reasoned explanation as to why the Veteran's current psychiatric symptoms are not related to the symptoms described in the military chaplain's January 1980 letter and how those symptoms are distinct from each other.  The opinion, however, does not provide a reasoned explanation distinguishing the military chaplain's statements from the Veteran's current symptoms.  The VA examiner's rationale is inadequate as it is primarily a recitation of facts, without any reasoning or explanation of why they support the examiner's conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Further, in the resuscitation of facts contained in the December 2015 VA opinion, the examiner notes that the Veteran's psychological evaluation dated 9/10/91 gave a diagnosis of mild mental retardation.  The examiner further notes that the Veteran was diagnosed with depressive disorder at a 3/9/2000 psychologist evaluation.  However, the examiner does not address the Veteran's diagnosis of dysthymic disorder at the 9/10/91 evaluation.  The December 2015 VA examiner did not address all psychiatric disorders shown in the record.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).  If an examination is inadequate or does not contain sufficient detail, it must be returned for further clarification.  See Shoemaker v. Derwinski, 3 Vet.App. 248 (1992).  For the reasons stated above, the claim must be remanded so that an adequate opinion may be obtained.  

Accordingly, the case is REMANDED for the following action:


1.  Issue to the Veteran a VCAA notice letter pertaining to the claims of entitlement to service connection for a heart disability, "Crohn's disease", and "diabetes" raised in the Veteran's June 2004 Notice of Disagreement.  In coordination with the Veteran, obtain any outstanding relevant VA or private medical evidence related to any of the above previously unadjudicated issues, as well as the issue on appeal of entitlement to service connection for a psychiatric disability. 

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The RO should then adjudicate the issues of entitlement to service connection for a heart disability, "Crohn's disease", and "diabetes," following completion of any indicated development.  Notify the appellant and his representative of the determinations.  If any benefit sought is denied, allow the Veteran and/or his representative an appropriate time to file a notice of disagreement.  If the Veteran or his representative files a timely notice of disagreement, issue the Veteran and his representative a statement of the case.  Only if the Veteran or his representative perfects a timely substantive appeal as to any of the previously unadjudicated issues, should then the issue(s) be referred to the Board for appellate consideration.  

3.  After adjudication of the claims listed above, forward the Veteran's record and a copy of this Remand to the examiner who conducted the December 2015 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's acquired psychiatric disorders, to include depression.  Following review of the record, the examiner is asked to identify all acquired psychiatric disorders shown in the record proximate to, or during the appeal period, and opine whether it is at least as likely as not (50 percent or greater probability) that any such acquired psychiatric disorder was present during service and/or etiologically related to service, to include a September 1991 diagnosis of dysthymic disorder and symptoms described in the military chaplain's January 1980 letter.

If the Veteran has been service-connected for a heart disability, diabetes, or Crohn's disease, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's depression or other psychiatric disorder was proximately due to or the result of any of the Veteran's service-connected disabilities.  The examiner must then also opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's depression or other psychiatric disorder was aggravated by any of the Veteran's service-connected disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

All opinions must be stated in terms of whether it is at least as likely as not" and must be supported by adequate rationale.  Any opinion given must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions, and the examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)

Specifically, the examiner should discuss the military chaplain's statements that the Veteran had "difficulty adjusting to the military way of life" and that his "immature" and "impulsive" actions affected his judgement, and provide reasons as to why those psychiatric symptoms are distinct and/or different from his current psychiatric symptoms and current psychiatric diagnosis or diagnoses.  The examiner should discuss the Veteran's statements that he was separated from service due to his inability to adjust and that he had depression in service, the Veteran's 1991 diagnosis of dysthymic disorder, and the post-service VA medical records, which indicate that the Veteran's depression is often due to his physical medical conditions.  

If the examiner determines that another examination is required to provide the above information and opinions, then schedule the examination and appropriately notify the Veteran.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted for a psychiatric disability on either a direct or secondary basis.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







